Case 1:18-cv-00448-DKW-WRP Document 105 Filed 01/22/20 Page 1 of 4   PageID #:
                                  3794



 STARN ● O’TOOLE ● MARCUS & FISHER
 A Law Corporation
 TERENCE J. O’TOOLE            1209-0
 MAILE S. MILLER             10179-0
 JOHN W. KELLY                 9907-0
 Pacific Guardian Center, Makai Tower
 733 Bishop Street, Suite 1900
 Honolulu, Hawaii 96813
 Telephone: (808) 537-6100
 Email: totoole@starnlaw.com;
         mmiller@starnlaw.com;
         jkelly@starnlaw.com
 Attorneys for Defendants
 AIG SPECIALTY INSURANCE CO. f/k/a
 CHARTIS SPECIALTY INSURANCE CO.
 and AMERICAN INTERNATIONAL GROUP, INC.

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 MICHAEL C. GREENSPON,                  CIVIL NO. 18-00448 DKW-WRP

                   Plaintiff,           DEFENDANT AIG SPECIALTY
            vs.                         INSURANCE CO. f/k/a CHARTIS
                                        SPECIALTY INSURANCE CO.’S
 AIG SPECIALTY INSURANCE CO.            MOTION TO CONTINUE TRIAL
 f/k/a CHARTIS SPECIALTY                AND RELATED DEADLINES;
 INSURANCE CO.; AMERICAN                MEMORANDUM IN SUPPORT OF
 INTERNATIONAL GROUP, INC.;             MOTION; DECLARATION OF
 PROMMIS SOLUTIONS HOLDING              MAILE S. MILLER; EXHIBIT 1;
 CORP. n/k/a OLD ALABAMA                CERTIFICATE OF SERVICE
 CLOSING CORP.; MCCORRISTON
 MILLER MUKAI MACKINNON LLP;            Trial: July 13, 2020
 DOES 1-30,                             Judge: Honorable Derrick K. Watson

                   Defendants.




 216351.4
Case 1:18-cv-00448-DKW-WRP Document 105 Filed 01/22/20 Page 2 of 4                PageID #:
                                  3795



               DEFENDANT AIG SPECIALTY INSURANCE CO. F/K/A
               CHARTIS SPECIALTY INSURANCE CO.’S MOTION TO
                 CONTINUE TRIAL AND RELATED DEADLINES

            Defendant AIG Specialty Insurance Co. f/k/a Chartis Specialty Insurance

 Co. (“AIG Specialty”), by and through its undersigned attorneys, respectfully

 moves this Court for an order continuing the trial of this matter to October 2020 or

 the Court’s next available trial date, along with all pretrial deadlines.

            This Motion is based on AIG Specialty’s need to conduct and complete

 essential discovery before the current Rule 16 dispositive motions and expert

 disclosure deadlines of February 12, 2020 and to have adequate time to prepare for

 trial given the very significant delays caused by Plaintiff in responding to

 discovery in this case. Plaintiff has refused to appear for his deposition and has

 refused to produce key documents relating to his damages claim. AIG Specialty

 was forced to file a Motion to Compel on December 13, 2019 [Dkt. 91] (“Motion

 to Compel”).

            In addition, the pleadings in this case are still in a state of flux based on

 Plaintiff’s recent Motion for Leave to File a First Amended Complaint [Dkt. 90].

            In addition, AIG Specialty will be forced to file an Opposition to Plaintiff’s

 Motion for Summary Judgment on January 24, 2020 without the benefit of this

 discovery from Plaintiff which will require that AIG Specialty concurrently file a




 216351.4
Case 1:18-cv-00448-DKW-WRP Document 105 Filed 01/22/20 Page 3 of 4            PageID #:
                                  3796



 Rule 56(d) Motion requesting time to complete this discovery before having to

 fully respond to Plaintiff’s Motion for Summary Judgment.

       This Motion does not duplicate, or seek the same relief as, AIG Specialty’s

 pending Motion to Compel. Rather, this Motion seeks to move the trial date and

 all intervening Rule 16 deadlines because AIG Specialty has been prejudiced by

 Plaintiff’s discovery delays to the point that it cannot reasonably respond to the

 current Rule 16 deadlines.

       Therefore, AIG Specialty respectfully moves this Court to briefly continue

 the trial to October 2020 or to the Court’s next available trial date and to move all

 related pretrial deadlines to coincide with the new trial date.

       This Motion has been brought in good faith and for good cause, pursuant to

 Fed. R. Civ. P. Rules 7, and 16, as well as Local Rules of the United States District

 Court for the District of Hawaii, Rule 7, the declaration and memorandum

 submitted herewith, in addition to the documents on file in this case.

 / /

 / /

 / /

 / /




                                            2
Case 1:18-cv-00448-DKW-WRP Document 105 Filed 01/22/20 Page 4 of 4   PageID #:
                                  3797



       DATED: Honolulu, Hawaii, January 22, 2020.


                                   /s/ Maile S. Miller
                                   TERENCE J. O’TOOLE
                                   MAILE S. MILLER
                                   JOHN W. KELLY
                                   Attorneys for Defendants
                                   AIG SPECIALTY INSURANCE CO. f/k/a
                                   CHARTIS SPECIALTY INSURANCE CO.
                                   and AMERICAN INTERNATIONAL
                                   GROUP, INC.




                                     3
